Citation Nr: 1439375	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial rating for left varicocele/spermatocele on a schedular basis.

2.  Entitlement to a compensable initial rating for left varicocele/spermatocele on an extraschedular basis.

3.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for left varicocele/spermatocele and assigned noncompensable rating effective June 20, 2007.  A February 2008 rating decision continued the noncompensable rating.

In January 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board previously remanded the case in March 2011 for further development.  The mandates of the remand have been substantially met.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to a compensable initial rating for left varicocele/spermatocele on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's left varicocele/spermatocele has been manifested by left testicular pain and discomfort with instances of tenderness to palpation plus reduced size, but the Veteran has not undergone long-term drug therapy, hospitalizations, or intermittent intensive management, or displayed urinary symptoms, impairment of the his renal function, tubular infection, infectious disease, immune disorder, nutritional deficiency, complete testicular atrophy, or alteration of consistency of his left testicle.


CONCLUSION OF LAW

The criteria for a compensable initial rating for left varicocele/spermatocele have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7525.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA has complied with its duty to notify.  

The Board also finds that the duty to assist requirement has been fulfilled.  All relevant, identified, and available evidence has been obtained; specifically, the Veteran's medical treatment records are in the file.  Private treatment and Social Security Administration (SSA) records have also been obtained and associated with the file.  The Veteran has not referred to any additional existing evidence that is necessary for a fair adjudication of the claims which has not been obtained.

The Veteran underwent VA examinations to evaluate his left varicocele/spermatocele during the course of the appeal.  These examinations are adequate; they involved a review of the claims file, thorough examination of the Veteran, and supporting rationales.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

II.  Increased Rating

Service connection for left varicocele/spermatocele was granted in November 2007, and is rated noncompensable under Diagnostic Code (DC) 7525.  The Veteran claims that a compensable, higher rating is warranted. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran is service connected for left varicocele/spermatocele.  The record reflects that the Veteran was treated for a spermatocele and testicular torsion during service in 1982.  A condition without a DC, such as left varicocele/spermatocele, may be rated under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. See 38 C.F.R. § 4.20.  The Board notes that a June 2009 VA examination reflects that the Veteran was diagnosed with chronic left testicular orchitis.  Accordingly, the Veteran's service-connected left varicocele/spermatocele is properly evaluated by analogy under DC 7525, chronic epididymo-orchitis.      

Diagnostic Code 7525 provides that chronic epididymo-orchitis shall be rated under the criteria for urinary tract infection, or, for tubular infections, it should be rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders, and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  See 38 C.F.R. § 4.115b , DC 7525.  

The rating criteria for urinary tract infection provides that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  A 30 percent rating is warranted if the condition is manifested by recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.

Turning to the merits of the claim, the pertinent evidence includes VA examinations from October 2007, December 2007, and June 2009, as well as medical treatment records and the Veteran's reports.

An October 2007 VA examination reflects, in relevant part, that the Veteran complained of left testicle discomfort which is progressively worse.  He denied treatment, a history of multiple hospitalizations after his surgery in service, urinary tract infections, history of intensive management, or renal dysfunction or failure.  On examination, the examiner noted that the Veteran's left testicle was half the size of his normal-sized testicle, and it was tender to palpation.  On examination of the Veteran's epididymis, spermatic cord, and scrotum, the examiner noted finding a nodule, smaller than 1 centimeter, that was tender to palpation.  The examiner diagnosed left varicocele, spermatocele.

A December 2007 VA examination reflects, in relevant part, that the Veteran reported ongoing discomfort on the left side of his scrotum.  He denied current treatment, a history of multiple hospitalizations after his surgery in service, urinary tract infections, or renal dysfunction or failure.  On examination, the examiner noted that the Veteran's left testicle was half the size of his normal-sized testicle, and it was tender.  The Veteran displayed a normal epididymis, spermatic cord, and scrotum.  The examiner diagnosed a history of left varicocele, status post varicocelectomy.

A June 2009 VA examination reflects, in relevant part, that that the Veteran reported that his left testicle pain gradually stopped after he quit work, but would resume if he did strenuous physical work.  He denied current treatment or medications, a history of multiple hospitalizations after his surgery in service, urinary tract infections, or renal dysfunction or failure.  On examination, the examiner noted that the Veteran's testicles were normal, and he displayed a normal epididymis, spermatic cord, and scrotum.  The examiner diagnosed chronic left testicular orchitis.

Considering the totality of evidence in light of the criteria noted above, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's left varicocele/spermatocele warrants a compensable rating under DC 7525.  The evidence does not reflect long-term drug therapy, hospitalizations, or intermittent intensive management, urinary symptoms, or impairment of the Veteran's renal function.  Furthermore, the Veteran has not been diagnosed with a tubular infection, nor an infectious disease, immune disorder or nutritional deficiency; 38 C.F.R. § 4.88b is therefore inapplicable.  And, the Veteran is not currently and was not, as of August 19, 1968, service-connected for inactive nonpulmonary tuberculosis; 38 C.F.R. § 4.89 is also inapplicable.

The Board has considered whether a compensable rating may be warranted under other potentially applicable DCs, but finds that other DC codes are unavailing to the Veteran, based on the evidence of record.  See 38 C.F.R. § 4.115b, DCs 7500-7542.

The Board notes that DC 7523 provides that a noncompensable rating is assigned for complete atrophy of one testis, and a 20 percent rating is assigned for complete  atrophy of both testes.  Although several VA examinations note that the Veteran's left testicle was measured at half the size of his normal-sized testicle, the record does not reflect complete atrophy of the Veteran's left testicle.  Even if there was complete atrophy of the left testicle, the condition would be rated 0 percent compensable under DC 7523.  

The Board notes that a note under DC 7523 indicates that testicular atrophy conditions should be reviewed for special monthly compensation.  Special monthly compensation may be granted for loss of use of a creative organ, including loss of use of a testicle.  The regulation specifies that loss of use of a testicle includes instances in which the diameters of the affected testicle are reduced to 1/3 of the corresponding diameters of the paired normal testicle; or the diameters of the affected testicle are reduced to 1/2 or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or, if neither of the foregoing is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  Nonetheless, the Veteran's recent examinations reflect that none of these alternative criteria are met; notwithstanding the finding that the Veteran's left testicle is half the size of his normal-sized testicle, there is no indication that there is alteration of consistency so that the Veteran's left testicle is considerably harder or softer than his normal testicle.  Special monthly compensation for loss of use of a creative organ is therefore not warranted.

The Board has also considered whether the Veteran is entitled to a compensable evaluation for separate periods based on the facts found during the appeal period.  Nonetheless, the evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which assert that a higher disability rating is warranted.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

For the foregoing reasons, the Board finds that the Veteran is not entitled to an initial compensable rating for his left varicocele/spermatocele; there is no doubt to be resolved; and the Veteran's claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial compensable rating for left varicocele/spermatocele is denied. 


REMAND

Further development is required prior to adjudicating the Veteran's appeal.

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from assigning an extra-schedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

The evidence of record shows that the Veteran has reported that his left testicle condition causes constant, ongoing pain on a daily basis.  A February 2008 private treatment record reflects that the Veteran reported that his testicular pain interferes with his ability to work.  In a June 2009 examination, the Veteran reported that he stopped working due to his testicular condition.  A March 2008 SSA record reflects that the Veteran reported pain on his left testicle when squatting, lifting, bending, or standing.  And, a June 2010 favorable SSA disability decision notes, inter alia, the Veteran's reports of testicular pain and finds that the Veteran's orchitis of the left testicle is a severe impairment. 

At the January 2011 hearing, the Veteran's representative argued that the rating criteria does not contemplate the Veteran's particular disability picture because it  focuses instead on the effects of bacterial infections, such as hospitalizations and drug treatments.  

In this case, the Veteran has a diagnosis of chronic orchitis of the left testicle, which differs from chronic epididymitis-orchitis under DC 7525.  See June 2009 VA examination.  And, the aforementioned evidence indicates that the Veteran's condition causes a marked interference with employment.  The rating criteria do not contemplate the Veteran's disability, his constant testicular pain and inflammation symptomatology, or the effects of his disability which preclude him from working.  Thun v. Peake, 22 Vet. App. 111 (2008).

Consequently, the issue of entitlement to extra-schedular compensation for the Veteran's service-connected left varicocele/spermatocele is remanded for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 3.321(b)(1).  

TDIU

A claim for a TDIU is not a freestanding claim; rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  Id.  The Board finds that the record and statements advanced by the Veteran essentially raise the issue of entitlement to a TDIU.  

This issue must be remanded for the RO to provide the Veteran with notice and to undertake any appropriate development.



Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for increased rating for left varicocele/spermatocele to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

2.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU, and undertake any other appropriate development.

3.  Upon completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


